Citation Nr: 1230210	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-49 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to May 1946.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned at the RO in August 2011.  A transcript of the hearing is associated with the claims file.

In November 2011, the Board reopened this case and remanded it for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

In accordance with the Board's last remand, the Veteran was afforded a VA eye examination in December 2011.  The examiner opined that the Veteran had age related macular degeneration; as well as cataracts and pseudophakia (replacement of the lens), which were also "senile in nature."  The examiner did not provide a rationale for the conclusion that the cataracts and pseudophakia were age related.

The United States Court of Veterans Appeals has held that in order to be adequate, a medical opinion must be supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  Ask the examiner who provided the December 2011 examination to review the claims folder (including any relevant electronic records) and provide reasons for the opinion that the Veteran's cataracts and pseudophakia are "senile in nature."  In formulating the reasons for this opinion, the examiner should consider the Veteran's contention that his eye disability is the result of prolonged exposure to cathode ray tubes in service, and that he needed eye glasses at a relatively young age, by the time he was 30.

If the December 2011 examiner is not available or unable to provide the necessary rationale, the claims folder should be referred to another medical professional with necessary expertise in opthalmology, to provide an opinion as to whether the Veteran's cataracts and pseudophakia is as likely as not related to his exposure to CRT tubes in service or other event in service.

If further examination is recommended, this should be arranged.

2.  The agency of original jurisdiction (AOJ) should review the newly obtained opinions to insure that they contain the opinions and rationales sought in this remand.

3.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



